Citation Nr: 1029093	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
residuals of an injury to the left hand and wrist.    


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from September 
1980 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his August 2009 substantive appeal, the Veteran requested that 
he be scheduled for a videoconference hearing before a Member of 
the Board at a local VA office.  The hearing was scheduled for 
November 2009, and the Veteran was sent a letter in September 
2009 notifying him of the date and time of his upcoming hearing.  
An October 2009 report of contact reflects that the Veteran 
informed VA he was going to have his hand examined by doctors and 
requested that his hearing be delayed until the following spring.  

In November 2009, the Board granted the Veteran's motion to 
reschedule based on a showing of good cause for his failure to 
attend the November 2009 hearing and provide a timely request to 
reschedule.  See 38 C.F.R. § 20.704 (2009).  

The Veteran was rescheduled for a June 2010 Travel Board hearing, 
and a letter was sent to him in April 2010 notifying him of the 
new hearing date and time.  

The Board remanded this case in May 2010 in order to accommodate 
the Veteran's scheduled hearing.  That same month, the Veteran 
returned a hearing confirmation form notifying VA that he will 
not be able to be present for the scheduled hearing and that he 
wished to withdraw the hearing request and have his records sent 
to the Board for appellate review.  The Board thus considers the 
Veteran's hearing request to have been withdrawn and will proceed 
with review of his claim.

The Board further notes that the Veteran recently submitted a May 
2006 medical record that was not accompanied by a waiver of 
initial review by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304.  The Board finds, however, that there is no 
prejudice to the Veteran in proceeding with this claim to the 
extent that the Board finds this record constitutes new and 
material evidence to reopen his claim.  

The issue of entitlement to service connection for residuals of 
an injury to the left hand and wrist is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of an injury 
to the left hand and wrist was denied by rating decision in July 
1996.

2.  The additional evidence received since the July 1996 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of an injury to 
the left hand and wrist.


CONCLUSION OF LAW

Evidence added to the record since the July 1996 rating decision 
is new and material; thus, the claim of entitlement to service 
connection for residuals of an injury to the left hand and wrist 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1103 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of whether new and 
material evidence has been received to reopen the Veteran's claim 
of entitlement to service connection for residuals of an injury 
to the left hand and wrist.  As will be discussed in greater 
detail below, the Board finds that new and material evidence has 
been submitted, and that the claim should be reopened.  Any 
additional evidentiary development that is necessary before this 
claim can be adjudicated on the merits will be discussed in 
greater detail in the REMAND portion of this document.

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for 
residuals of an injury to the left hand and wrist.  He 
essentially contends that he suffers from a current chronic 
disability of the left hand and wrist that was incurred when his 
hand was bumped by a pallet while he was loading  plane.  

The Veteran was previously denied service connection for this 
issue in a July 1996 rating decision.  He was notified of the 
decision in August 1996, filed a notice of disagreement in April 
1997, and was issued a statement of the case in October 1997.  
However, he did not perfect that appeal by submitting a timely VA 
Form 9, Appeal to Board of Veterans' Appeals, or its equivalent.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The July 1996 rating decision had denied the Veteran's claim 
because the evidence of record indicated the Veteran's in-service 
left hand and wrist injury was acute and had resolved with 
treatment.  It further stated that there was no permanent chronic 
left hand or wrist condition shown by evidence of record as a 
result of the contusion of the hand.
 
Since that decision, the Veteran has submitted evidence of a 
current disability.  Specifically, a May 2006 medical record 
reflects that the Veteran has been assessed as having tendinitis 
of the left wrist.  

The Board finds that the Veteran has submitted new and material 
evidence to reopen his claim of entitlement to service connection 
for residuals of an injury to the left hand and wrist.  This 
evidence is new in that it was not of record at the time of the 
prior final denial.  It is also material in that it establishes 
the existence of a current chronic left wrist disability, the 
lack of which was the primary basis of the prior final denial.  
Accordingly, the Board finds that new and material evidence has 
been submitted to reopen this claim.  To this extent only, the 
benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of an injury to 
the left hand and wrist is reopened.


REMAND

The Veteran essentially contends that his current left hand and 
wrist disability is related to the in-service pallet injury. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  The Court in McLendon observed that the third prong, 
which requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a low 
threshold.  Id. at 83.

The Board finds that the first McLendon requirement, the 
existence of a current disability, is satisfied by the May 2006 
medical record that diagnoses tendinitis of the left wrist.  The 
second McLendon element is satisfied by the June 1982 service 
treatment record showing that the Veteran sought treatment for a 
left hand injury that occurred when he was bumped by a pallet 
while loading a plane.  No fracture was found on x-ray and he was 
assessed as having a hand contusion.

The Board also finds that the low threshold of the third McLendon 
element is met by the Veteran's own testimony, including in his 
original June 1996 service connection claim, that his left hand 
and wrist have bothered him ever since service.  The Board 
recognizes that a lay person, such as the Veteran, is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury or 
illness and 'may provide sufficient support for a claim of 
service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  The Board finds that the Veteran is competent to 
report that his left hand and wrist have hurt since his in-
service injury.  

There is, however, insufficient evidence to decide this claim, as 
there is no competent etiology opinion of record.  The Board 
therefore finds that a remand is necessary in order to schedule a 
VA examination for the Veteran's left hand and wrist disability.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature and etiology of any current left hand 
and wrist disability.  The claims folder must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
disability of the left hand and wrist.  As to 
any pertinent disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability was incurred 
or aggravated as a result of the Veteran's 
military service.  Any opinion expressed must 
be accompanied by a complete rationale.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


